September 13, 1957

Honorable Wayne Pearson          Opinion No. WW-257
County Attorney
Kaufman County                   Re:   May an individual serve
Kaufman, Texas                         as an official court
                                       reporter and perform the
                                       duties prescribed by
                                       Article 2324, V.C.S. and
                                       Article 2324a, V.C.S.,
                                       when the individual is
                                       under the age of 21 years
                                       and is unable
                                               .     to_ take
Dear Mr. Pearson:                      shorthand notes:,

          You have requested an opinion concerning the
qualifications of an official District Court Reporter.     In
your request you have posed the following questions:
          "1. Under Article 2324, do stenotype notes
     constitute 'full shorthand notes?'
          “2.  Is a person under the age of 21 years,
     and who has had his dis&bilities of minority
     removed and who is -otherwisecompetent, quali-
     fied to serve as an official shorthand court
     reporter?
          “3.  Under Article 2324-A, is an official
     District Court reporter, who is not a notary
     public, and who, by reason of age, can not qualify
     as a notary public, qualified to perform the acts
     enumerated in said Article'?"
          We shall answer your questions in the order pre-
sented.
          Article 2324, Vernon's Civil Statutes, reads in
part as fGllows:
          "Each official court reporter shall:
          "Attend all sessi,onsof the court; take full
     shorthand notes of all cr.21testimony offered in
     every case tri,edin said court, together with all
     objections to the admissibility of the evidence,
Honorable Wayne Pearson, Page 2 (WW-257)


     the rulings and remarks of the court thereon, and
     all exceptions thereto; take full shorthand notes
     of closing arguments when requested so to do by the
     attorney for any party to such case, together with
     all objections to such arguments, the rulings and
     remarks of the zourt thereon, and all exceptions
     thereto; . . .
          The above quoted provisions require that the offi-
cial court reporter keep an adequate record of oral testimony
offered in each case, along with certain other pertinent oral
statements. We believe that the purpose of these provisions
is to insure the preservation of such oral statements as
might be required upon an appeal of the decision of the trial
court. We further believe that the use of the phrase "full
shorthand notes" is not to be construed as limiting the
transcription of oral statements to this method alone, but
rather may be taken as an indication of the degree of detail
required in such records. For this reason, it is our opinion
that the inclusion of the phrase "full shorthand notes" in
the provisions of Article 2324, Vernon's Civil Statutes, does
not preclude the use of notes made by akenotype machine, or
any other mechanical device, so long as the method used pro-
vides a complete and accurate transcription of such oral
statements as are required to be recorded under the provisions
of the statute. For this reason your first question must be
answered in the affirmative.
          Article 2321, Vernon's Civil Statutes, provides for
the appointment of official district court reporters. We have
failed to find any age requirement within the provisions of
this or any other statute relating to official court reporters.
For this reason, we are of the opinion that a person under the
age of 21 years is qualified to serve as an official court
reporter, and therefore, must answer your second question in
the affirmative.
          Article 232&a, Vernon's Civil Statutes, provides in
part as follows:
          "Section 1. All official District Court
     reporters are authorized to take depositions of
     witnesses, and to i?eCeiVe, execute and return
     commissions, administer oaths and affidavits, in
     connection with such depositions, and make a cer-
     tificate of such fact, and do all other things
     necessary in the taking of such depositions in
     accordance with existing laws.
          "Sec. 2.   Said reporters shall have authority
Honorable Wayne Pearson, Page 3 (W-257)


     to perform the above mentioned acts only within
     any county within the judicial district that such
     reporter was appointed and serving In connection
     with his official business, in the State of Texas."
          Article 2321 provides in part as follows:
          "Each district and criminal district judge
     shall anpoint an official court reporter who
     shall be-a sworn officer of the court and shall
     hold his office during the pleasure of the court.
     . . .    (Emphasis added)
          We believe that the above quoted provisions clearly
indicate that an official district court report is an officer
of the court and as such, his powers and duties extend to the
boundaries of all counties within the judicial district. We,
therefore, believe that when a district court reporter under-
takes to perform the functions as set forth in Article 2324a,
he acts as an officer of the court and functions under the
authority vested in him by virtue of that office. For this
reason, we believe that he may perform all of the acts set
forth in this statute, irrespective of the fact that he may
or may not be a notary public. For this reason we must also
answer your third question in the affirmative.
                            SUMMARY
      An Individual may serve as an official district
      court reporter and perform the functions required
      of him by Article 2324, Vernon's Civil Statutes,
      and Article 2324a, Vernon's Civil Statutes, even
      though that person is under twenty-one years of
      age and is unable to take shorthand notes.
                                Very truly yours,
                                WILL WILSON



WCR:pf:jl                                  nd C. Rivers, Jr.
APPROVED:                             Assistant
OPINION COMMITTEE
Gari.P. Blackburn, Chairman
J. C. Davis, Jr.
John Reeves
iilyie   pert
        E Allen
REVIEWED FOR THE ATTORNEY GENERAL
BY: James N. Ludlum